Citation Nr: 1229671	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent on an extraschedular basis for recurrent dislocation of the left shoulder with traumatic arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent on an extraschedular basis for right wrist arthralgia.  

3.  Entitlement to a disability rating in excess of 20 percent on an extraschedular basis for left wrist tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously remanded by the Board in February 2009, and again in September 2010.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating on an extraschedular basis for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's recurrent dislocation of the left shoulder, with traumatic arthritis, is not shown to result in marked interference with all forms of employment, or otherwise result in unusual symptomatology or circumstances.  

2.  The Veteran's tendonitis of the left wrist, is not shown to result in marked interference with all forms of employment, or otherwise result in unusual symptomatology or circumstances.  





CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent on an extraschedular basis for recurrent dislocation with traumatic arthritis of the left shoulder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).   

2.  A disability rating in excess of 10 percent on an extraschedular basis for tendonitis of the left wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2005, March 2006, March 2009, and November 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in December 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  Additionally, the Veteran's claims were forwarded to the Director, VA Compensation and Pension Service, in December 2010 for extraschedular consideration.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Extraschedular consideration

As noted in the introduction, the Board has already denied increased ratings on a schedular basis for disabilities of the left shoulder and left wrist; however, the September 2010 decision and remand ordered the RO to refer the case to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration under 38 C.F.R. § 3.321.  Thus, the issues of entitlement to extraschedular ratings for these disabilities remain before the Board.  As the Board addressed entitlement to increased schedular ratings in the prior September 2010 decision and remand, those issues have been adjudicated and are not the subject of the present decision. 

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board determined, in the September 2010 decision and remand, that referral to the Director was warranted for possible application of extraschedular ratings for the Veteran's disabilities of the left shoulder and left wrist.  Such referral was accomplished by the RO, and a December 2010 statement was received from the Director.  

a.  Left shoulder disability

Pursuant to the Board's September 2010 remand order, the claims file was referred to the Director, Compensation and Pension Service of the VA, who responded in a December 2010 written statement.  The Director noted that the Veteran was afforded a December 2009 VA medical examination, the result of which was an opinion by the VA examiner that the Veteran was unable to be employed in any capacity due to disabilities of the left shoulder and the bilateral wrists.  The Director further noted, however, that although the Veteran experienced impairment in his daily activities due to his left shoulder disability, this disability alone did not result in marked interference with all forms of employment.  By the Veteran's current 30 percent schedular evaluation, a certain level of impairment was acknowledged by VA, and the evidentiary record did not suggest a degree of impairment in excess of that acknowledged by the assigned schedular rating.  The record did not reflect such unique symptoms or other circumstances which differentiated the Veteran from other veterans similarly situated.  For this reason, the Director concluded that entitlement to an extraschedular evaluation was not established.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of an increased rating on an extraschedular basis for the Veteran's service-connected left shoulder disability.  The Board first acknowledges the December 2009 VA examination report, which concluded the Veteran was unable to work "in any capacity with respect to his non-functional left shoulder."  This opinion did not, however, indicate that all forms of employment in which use of the Veteran's left shoulder was not required were prohibited.  The evidence of record also does not indicate the Veteran's left shoulder significantly impairs his ability to live independently, and perform most tasks of daily living.  His left shoulder disorder has not required any hospitalization, excessive or burdensome medical care, or similar impairment in daily life.  As was also acknowledged within the December 2009 VA examination report, the Veteran does retain at least some range of motion of the left shoulder across all planes, and has not lost all functional use of the joint, or the left upper extremity.  Thus, the Board finds the preponderance of the evidence is against the award of a disability rating in excess of 30 percent on an extraschedular basis for the Veteran's left shoulder disability.  

The Board agrees with the denial by the Director, Compensation and Pension Service, of a disability rating in excess of 30 percent on an extraschedular basis for the Veteran's recurrent dislocations of the left shoulder with traumatic arthritis.  As a preponderance of the evidence is against the award of increased rating on an extraschedular basis, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Left wrist

Pursuant to the Board's September 2010 remand order, the claims file was referred to the Director, Compensation and Pension Service of the VA, who responded in a December 2010 written statement.  The Director noted that the Veteran was afforded a December 2009 VA medical examination, the result of which was an opinion by the VA examiner that the Veteran was unable to be employed in any capacity due to disabilities of the left shoulder and the bilateral wrists.  The Veteran's right hand was also noted to be his dominant hand, and his left hand was non-dominant.  The Director further noted, however, that although the Veteran experienced impairment in his daily activities due to his left wrist disability, this disability alone did not result in marked interference with all forms of employment.  By the Veteran's current 20 percent schedular evaluation, a certain level of impairment was acknowledged by VA, and the evidentiary record did not suggest a degree of impairment in excess of that acknowledged by the assigned schedular rating.  The record did not reflect such unique symptoms or other circumstances which differentiated the Veteran from other veterans similarly situated.  For this reason, the Director concluded that entitlement to an extraschedular evaluation was not established.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of an increased rating on an extraschedular basis for the Veteran's service-connected left wrist disability.  The Board first acknowledges the December 2009 VA examination report, which concluded the Veteran was unable to work "in any capacity" due to his bilateral wrist disabilities.  This opinion was based, however, on bilateral wrist disabilities, and not on the Veteran's left wrist disability alone.  The evidence of record also does not indicate the Veteran's left wrist significantly impairs his ability to live independently, and perform most tasks of daily living.  His left wrist disorder has not required any hospitalization, excessive or burdensome medical care, or similar impairment in daily life.  As was also acknowledged in the December 2009 VA examination report, the Veteran does retain at least some range of motion of the left wrist across palmar flexion, dorsiflexion, and ulnar and radial deviation, and has not lost all functional use of the left hand.  Moreover, as noted above, the Veteran's left hand is his non-dominant hand.  Thus, the Board finds the preponderance of the evidence is against the award of a disability rating in excess of 20 percent on an extraschedular basis for the Veteran's left wrist disability.  

The Board agrees with the denial by the Director, Compensation and Pension Service, of a disability rating in excess of 20 percent on an extraschedular basis for the Veteran's left wrist tendonitis.  As a preponderance of the evidence is against the award of increased rating on an extraschedular basis, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to a disability rating in excess of 30 percent on an extraschedular basis for recurrent dislocations with traumatic arthritis of the left shoulder is denied.  

Entitlement to a disability rating in excess of 20 percent on an extraschedular basis for tendonitis of the left wrist is denied.  


REMAND

The issue of entitlement to a disability rating in excess of 10 percent on an extraschedular basis for arthralgia of the right wrist was also remanded in the Board's prior September 2010 decision and remand.  Upon receipt of the claim from the Board, the agency of original jurisdiction (AOJ) complied with the Board's order to obtain an opinion from the Director, Compensation and Pension Service regarding entitlement to an extraschedular rating for a right wrist disability.  This issue was not, however, then reconsidered by the AOJ or included in the January 2012 supplemental statement of the case, as also ordered by the Board remand.  Thus, a remand in order to afford the Veteran readjudication of this issue is required, and if this benefit remains denied, he must be furnished with a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's pending claim for entitlement to a disability rating in excess of 10 percent on an extraschedular basis for arthralgia of the right wrist in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


